DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (Pub. No. US 2016/0191754 A1; hereafter Cho).
Regarding claims 1, 2, 4,  Cho discloses a lens driving device comprising: a housing (see Cho Fig. 2, item 320); a bobbin disposed in the housing (see Cho Fig.2, item 210); a first coil disposed on the bobbin (see Cho Fig. 2, item 220); a magnet disposed on the housing and facing the first coil (see Cho Fig. 2, item 310); a base disposed at one side of the housing (see Cho Fig. 2, item 500); a substrate disposed on the base and comprising a second coil facing the magnet (see Cho Fig. 2, items 400 and 410); and a lower elastic member connecting the bobbin and the housing (see Cho Fig. 2, items 620 and 630 and paragraph [0120] “The elastic member (600) may include a bottom elastic member (620) coupled to a bottom surface of the bobbin (210) and the housing (320)”); wherein the lower elastic member is connected to the substrate (see Cho paragraph [0120] “a lateral elastic member (630) configured to elastically support the housing (320) to the base (500)”); wherein the substrate comprises a first substrate disposed on the base and a second substrate disposed on the first substrate and comprising the second coil (see Cho Fig. 2, items 410 and 420); wherein the lower elastic member comprises a first coupling portion coupled to the bobbin, a second coupling portion coupled to the housing, a first connecting portion connecting the first coupling portion and the second coupling portion (see Cho Fig. 4, items 610, 212, and 323. While Fig. 4 shows the upper elastic member 610, Cho paragraphs [0091] and [0099] disclose that lugs 212 and 323 are also used to connect the lower elastic member on the bottom of the housing and bobbin, respectively), and a second connecting portion connecting the second coupling portion and the substrate (see Cho paragraph [0120] “a lateral elastic member (630) configured to elastically support the housing (320) to the base (500)”).

 	Regarding claim 8, Cho discloses a camera module comprising: a printed circuit board; an image sensor disposed on the printed circuit board (see Cho paragraph [0124] “the PCB may be mounted at a bottom surface of the base (500). The PCB may be mounted at an upper central surface with an image sensor (not shown)”); a lens driving device of claim 1 (see rejection of claim 1, above); and a lens coupled to the bobbin of the lens driving device (see Cho paragraph [0089] “The first mover (200) may include a bobbin (210) configured to fix the lens unit and a first coil unit (220) arranged at a periphery of the bobbin (210).”).

 	Regarding claim 9, Cho discloses an optical apparatus comprising a camera module of claim 8 (see Cho Fig. 1, item 10).

 	Regarding claim 10, Cho discloses a lens driving device comprising: a housing (see Cho Fig. 2, item 320); a bobbin disposed in the housing (see Cho Fig. 2, item 210); a first coil disposed on the bobbin (see Cho Fig. 2, item 220); a magnet disposed on the housing and facing the first coil (see Cho Fig. 2, item 310); a base disposed at one side of the housing (see Cho Fig. 2, item 500); a substrate disposed on the base and comprising a second coil facing the magnet (see Cho Fig. 2, item 410); an elastic member connecting the bobbin and the housing (see Cho Fig. 2, item 620); and a support elastic member connecting a lower surface of the housing and the substrate (see Cho Fig. 2, item 630).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Pub. No. US 2016/0191754 A1; hereafter Cho) in view of Lee et al. (Pub. No. US 2013/0135762 A1; hereafter Lee).

 	Regarding claim 3, Cho discloses the lens driving device of claim 2, but does not disclose that the lower elastic member comprises two lower elastic members, and wherein the two lower elastic members electrically connect the first substrate and the first coil.
	Cho discloses utilizing the lower elastic member components 630 to electrically connect to the first coil, but discloses that the lower elastic members are directly connected to the PCB, and not to the substrate. 
 	Lee discloses using the base (which can be construes as a substrate in Lee) as the connection point for the first coil via the lower elastic member (see Lee Fig. 1, items 250, 350, and 400).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the substrate of Cho as the electrical connection point of the lower elastic member of Cho, like the configuration shown in Lee, in order to obviate the need for two sets connection terminals between the PCB and the camera module (i.e. one set for the substrate 422 of Cho, and a second set for the lower elastic member) and instead having only one for connecting the substrate, and utilizing the electrical connection of the substrate for the first coil, thereby simplifying the number of connections between the PCB and the camera module.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho.
 	Regarding claim 5, Cho discloses the lens driving device of claim 4, wherein the first coupling portion is disposed at an inner side of the second coupling portion (see Cho Fig. 4, items 212 and 323), and the second connecting portion comprises a second-first connecting portion extending from a first corner of the housing to corresponding a first corner of the substrate; a second-second connecting portion extending from a second corner of the housing to corresponding a second corner of the substrate; a second-third connecting portion extending from a third corner of the housing to corresponding a third corner of the substrate; and a second-fourth connecting portion extending from a fourth corner of the housing to corresponding a corresponding fourth corner of the substrate (see Cho Fig. 2, items 630, which shows four members for connecting to the sides of the housing and the base, and protrusions which extend from those members towards the corners of the housing and the base. From the drawing it appears clear to examiner that those protrusions are for connecting the four elastic portions to the corners of the base and housing, respectively, and therefore reasonably anticipate the claim. However, at the least it would render the claim obvious to the ordinary workman in the art at the time the invention was filed to provide connection points for the elastic member at the corners corresponding to the protrusions in order to effectuate the connection of the elastic member 630 with the base 500 and the housing 320 as disclosed in Cho.).

Regarding claim 6, Cho discloses the lens driving device of claim 5, wherein the lower elastic member comprises a first lower elastic member and a second lower elastic member, and wherein the second-first connecting portion and the second-second connecting portion are disposed on the first lower elastic member, and wherein the second-third connecting portion and the second-fourth connecting portion are disposed on the second lower elastic member (see Cho Fig. 2, items 630, each elastic member has two protrusions towards two separate corners of the base and the housing, respectively. Therefore either of the two opposing pairs of elastic members have connection portions in which one member is connected to a first two corners, and the second member is connected at the other two corners, as called for in the claim.).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/5/2022